United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 26, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 02-21316
                         Summary Calendar



MAURICE TAYLOR,

                                    Plaintiff-Appellant,

versus

JERRY GROOM, Chaplain Director,
AKBAR SHABAZZ, Islamic Chaplain,
DONALD KASPAR, Regional Chaplain,
JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-2809
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Maurice Taylor brings this appeal to challenge the district

court’s dismissal for failure to state a claim of his equal-

rights challenge to the grooming policy of the Texas prison in

which he was incarcerated when he first filed this suit.       He

argues that he has raised a valid equal-protection claim, that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-21316
                                  -2-

the district court erred in substituting Janie Cockrell for the

defendants originally named in his complaint, and that the

district court should have enforced this court’s prior order that

Cockrell bear part of the costs associated with his initial

appeal.   He also moves this court for the appointment of counsel;

to issue a show cause order that directs Cockrell to pay the

appellate costs she owes him; and to reconsider our prior

dismissal of Cockrell’s appeal, which was dismissed upon her

motion.   Cockrell moves this court to vacate that part of the

district court’s judgment relating to Taylor’s claim under the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”).

Several of Taylor’s former fellow inmates move this court for

leave to intervene in the suit, to certify it as a class action,

and to join as plaintiffs.

     Taylor has not briefed that portion of the district court’s

judgment holding that his claim for monetary damages was barred

by Eleventh Amendment immunity.    Accordingly, this issue is

waived.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     Taylor does, however, argue that the district court erred in

dismissing his claim for injunctive relief because he has raised

a valid claim that the grooming policy had a disparate impact

upon Muslims.   This argument is unavailing.   Taylor’s recent

release from prison moots his claims for injunctive relief.      See

Rocky v. King, 900 F.2d 864, 867 (5th Cir. 1990).    Accordingly,
                           No. 02-21316
                                -3-

Taylor’s appeal from the district court’s dismissal of his equal-

protection claim for failure to state a claim upon which relief

could be granted is DISMISSED AS MOOT.     Taylor’s motion for a

show cause order is DENIED because the defendant asserts that she

is taking reasonable steps to comply with this court’s order

concerning appellate costs.

     “If a claim becomes moot after the entry of a district

court’s judgment and prior to the completion of appellate review,

we generally vacate the judgment and remand for dismissal.”

Murphy v. Fort Worth Indep. Sch. Dist., 334 F.3d 470, 471 (5th

Cir. 2003).   That is the scenario presented by the instant case

in relation to Taylor’s RLUIPA claim.     Accordingly, we GRANT

Cockrell’s motion, VACATE the district court’s Memorandum Order

and Injunction relating to Taylor’s RLUIPA claim, and REMAND this

case to the district court for the sole purpose of dismissal of

Taylor’s RLUIPA claim.   Because Taylor’s appeal is moot, all

other outstanding motions are DENIED.